Filed 9/25/13 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2013 ND 162







State of North Dakota, 		Plaintiff and Appellee



v.



Christopher Ashley Ratteray, Jr., 		Defendant and Appellant







No. 20120446







Appeal from the District Court of Barnes County, Southeast Judicial District, the Honorable John T. Paulson, Judge.



AFFIRMED.



Per Curiam.



Lee M. Grossman, State’s Attorney, 230 Fourth Street NW, Room 301, Valley City, N.D. 58072, for plaintiff and appellee.



Thomas M. Jackson, 418 East Rosser Avenue, Suite 320, Bismarck, N.D. 58501, for defendant and appellant.

State v. Ratteray

No. 20120446



Per Curiam.

[¶1]	Christopher Ratteray appeals from a criminal judgment entered after a jury found him guilty of two counts of gross sexual imposition and one count of creation of sexually expressive images.  Ratteray argues there is insufficient evidence to support the convictions.  He also claims his sentence is excessive and was based on impermissible factors.  We summarily affirm under N.D.R.App.P. 35.1(a)(3) and (4).

[¶2]	Gerald W. VandeWalle, C.J.

Dale V. Sandstrom

Daniel J. Crothers

Mary Muehlen Maring

Carol Ronning Kapsner